Opinion issued January 30, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00552-CR
                           ———————————
                         HILLARY EVANS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 23rd District Court
                          Brazoria County, Texas
                      Trial Court Case No. 85415-CR


                         MEMORANDUM OPINION

      Appellant, Hillary Evans, entered into a plea bargain with the State in which

she agreed to plead guilty to the offense of harassment by persons in certain

correctional facilities in return for the State’s recommendation of a two-year

sentence. The trial court entered judgment in accordance with the plea bargain,
sentencing appellant on June 17, 2019 to two years’ incarceration in the Texas

Department of Criminal Justice, Institutional Division. We dismiss.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal.1 See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


1
      The trial court’s certification also states that appellant waived the right of appeal.
      Appellant marked her initials beside waiver as well as the statement that she had no
      right to appeal because this was a plea-bargain case.
                                            2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3